To APPELLANTS’ PETITION POR A REHEARING JUDGE LlNDSAY DELIVERED THE HOLLOWING RESPONSE OH THE COURT:
In the opinion heretofore delivered in this case it was held that the courts of Kentucky had the right to determine whether the Canadian court had jurisdiction of the person of Condy, and that it was incumbent upon appellants to show a state of facts bringing the proceeding clearly within the provisions of the Canadian laws. To the views thus announced we still adhere. This appellants can not do by merely showing that the court in Canada pronounced in favor of its own jurisdiction, and proceeded upon that hypothesis to render the judgment. If such were the law, the mere existence of a foreign judgment would be conclusive of the jurisdiction of the court in which it was obtained.
The proceeding against Condy was essentially ex parte. ITe had no opportunity to raise an issue as to the jurisdiction *380of the tribunal in which he was sued. Appellants failed to show that it did have jurisdiction; consequently the courts of this state will not treat the judgment sued on as evidence of the existence of a debt.
Petition overruled.